 



Exhibit 10.13
HYDRIL CHANGE IN CONTROL AGREEMENT FOR OTHER EXECUTIVE OFFICERS
HYDRIL COMPANY
3300 North Sam Houston Parkway East
Houston, Texas 77032
[INSERT DATE]
[EXECUTIVE]
Hydril Company
3300 North Sam Houston Parkway East
Houston, Texas 77032
Dear                                         :
          Hydril Company (the “Corporation”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In connection with this, the Corporation’s Board of
Directors (the “Board”) recognizes that, as is the case with many corporations,
the possibility of a change in control of the Corporation may exist and that
such possibility, and that such uncertainty and questions that it may raise
among management, could result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders.
          The Board previously had decided to reinforce and encourage the
continued attention and dedication of members of the Corporation’s management,
including yourself, to their assigned duties without distraction arising from
the possibility of a change in control of the Corporation and had entered into a
letter agreement with you dated [                   ], as amended, concerning
certain benefits to be paid to you upon severance from employment with the
Corporation following a change in control (the “Prior Agreement”).
          The Corporation has now determined to offer to enter into a new letter
agreement (the “Agreement”) with you which, among other things, will have a
longer term than the Prior Agreement. Except for purposes of Sections 2, 5 and 6
of this Agreement or where the context otherwise requires, henceforth in this
Agreement “Corporation” shall be deemed to also include subsidiaries of Hydril
Company.
          In order to induce you to remain in its employ, the Corporation and
Hydril Company LP, a wholly owned subsidiary of the Corporation, hereby agree
that after this Agreement has been fully executed, you shall receive the
severance benefits set forth in this Agreement in the event your employment with
the Corporation is terminated under the circumstances described below subsequent
to a “Change in Control” (as defined in Section 2). If the Prior Agreement has
not expired of its own accord prior to the Effective Date (as defined

 



--------------------------------------------------------------------------------



 





EXECUTIVE   -2-   DATE

below), this Agreement supersedes the Prior Agreement which, as of the Effective
Date, will no longer have any force or effect.
          1. Term of Agreement. This Agreement shall commence on [January ___,
2007] (the “Effective Date”) and shall continue in effect through the earlier of
(i) the second anniversary of the Effective Date or (ii) the end of the calendar
month in which your 65th birthday occurs.
          2. Change in Control. No benefits shall be payable hereunder unless
there has been a Change in Control. For purposes of this Agreement, a Change in
Control shall be conclusively deemed to have occurred if (and only if) any of
the following events shall have occurred: (a) after the date hereof any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other
than a person who is a director of the Corporation on the date hereof or any
person controlled by such a director, becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Corporation representing 35% or more of the combined voting power of the
Corporation’s then outstanding voting securities without prior approval of a
least two-thirds of the members of the Board of Directors of the Corporation in
office immediately prior to such person’s attaining such percentage interest;
(b) the Corporation is a party to a merger, consolidation, sale of assets or
other reorganization, or a proxy contest, as a consequence of which members of
the Board of Directors of the Corporation in office immediately prior to such
transaction or event thereafter constitute less than a majority of the members
of the board of directors or comparable governing body of the entity that is the
survivor of such transaction or event or, in the case of a sale of assets, the
entity that is the successor to the business of the Corporation; or (c) during
any period of two consecutive years, individuals who at the beginning of such
period constituted the Board of Directors of the Corporation (including for this
purpose any new member whose election or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
members then still in office who were members at the beginning of such period)
cease for any reason to constitute at least a majority of the Board of Directors
of the Corporation.
          3. Termination Following Change in Control.
          (i) General. If any of the events described in Section 2 constituting
a Change in Control shall have occurred, you shall be entitled to the benefits
provided in Section 4(iii) upon the subsequent termination of your employment
during the term of this Agreement if such termination is (a) by the Corporation
without Cause or (b) by you for Good Reason.
          (ii) Cause. Termination by the Corporation of your employment for
“Cause” shall mean termination (a) upon your willful and continued failure to
substantially perform your duties with the Corporation or any such actual or
anticipated failure after your issuance of a Notice of Termination (as defined
in Section 3(iv)) for Good Reason (as defined in Section 3(iii)), after a
written demand for substantial performance is delivered to you by the Board,

 



--------------------------------------------------------------------------------



 





EXECUTIVE   -3-   DATE

which demand specifically identifies the manner in which the Board believes that
you have not substantially performed your duties, (b) upon your willful
participation in conduct which is demonstrably and materially injurious to the
Corporation, monetarily or otherwise, or (c) upon there being substantial
evidence that you are guilty of a crime classified as a felony (or the
equivalent thereof) under applicable law, or that you have been convicted of
such a crime. For purposes of this Section 3(ii), no act, or failure to act, on
your part shall be deemed “willful” unless done, or omitted to be done, by you
not in good faith. In addition, “Cause” shall exist if as a result of your
becoming “Disabled” (as that term is defined in Section 409A(a)(2)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”)), you shall have been
absent from the full-time performance of your duties with the Corporation for
six (6) consecutive months, and within thirty (30) days after written Notice of
Termination is given you shall not have returned to the full-time performance of
your duties (hereinafter, “Extended Disability”). Notwithstanding the foregoing,
you shall not be deemed terminated for Cause unless and until there shall have
been delivered to you a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the Board
at a meeting of the Board (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the Board’s good faith opinion you were guilty of conduct set forth above in
this Section 3(ii) and specifying the particulars thereof in reasonable detail.
          (iii) Good Reason. You shall be entitled to terminate your employment
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without your express written consent, the occurrence after a Change in Control
of any of the following circumstances unless, in the case of subsections (a),
(e), (f) or (g), such circumstances are fully corrected prior to the Date of
Termination (as defined in Section 3(v)) specified in the Notice of Termination
(as defined in Section 3(iv)) given in respect thereof:
     (a) the assignment to you of any duties inconsistent with the position in
the Corporation or any subsidiary of the Corporation that you held immediately
prior to the Change in Control, or a significant adverse alteration in the
nature or status of your responsibilities or the conditions of your employment
from those in effect immediately prior to such Change in Control;
     (b) the reduction of your annual base salary as in effect on the date
hereof or as the same may be increased from time to time;
     (c) the relocation of the offices at which you are principally employed
immediately prior to the date of the Change in Control to a location more than
25 miles from such location or your relocation to anywhere other than such prior
office except for required travel on the Corporation’s business to an extent
substantially consistent with your present business travel obligations;

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -4-   DATE

     (d) failure to pay to you any portion of your current compensation or to
pay to you any portion of an installment of deferred compensation under any
deferred compensation program of the Corporation within seven (7) days of the
date such compensation is due;
     (e) failure to continue in effect any material compensation or benefit plan
in which you participate immediately prior to the Change in Control, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or failure to continue your
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of your participation relative to other participants, as existed at
the time of the Change in Control;
     (f) failure to obtain an agreement from any successor to assume and agree
to perform this Agreement, as contemplated in Section 5; or
     (g) any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3(iv)
hereof (and, if applicable, the requirements of Section 3(ii) hereof), which
purported termination shall not be effective for purposes of this Agreement.
Your right to terminate your employment pursuant to this Section 3(iii) shall
not be affected by your incapacity due to physical or mental illness. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.
          (iv) Notice of Termination. Any purported termination of your
employment by the Corporation or by you (other than termination due to death
which shall terminate your employment automatically) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 6. “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.
          (v) Date of Termination, Etc. “Date of Termination” shall mean (a) if
your employment is terminated due to your death, the date of your death; (b) if
your employment is terminated for Extended Disability thirty (30) days after
Notice of Termination is given (provided that you shall not have returned to the
full-time performance of your duties during such thirty (30)-day period), and
(c) if your employment is terminated pursuant to Section 3(ii) or Section 3(iii)
or for any other reason (other than death or due to being Disabled), the date
specified in the Notice of Termination (which, in the case of a termination for
Cause shall not be less than thirty (30) days from the date such Notice of
Termination is given, and in the case of a

 



--------------------------------------------------------------------------------



 





EXECUTIVE   -5-   DATE

termination for Good Reason shall not be less than fifteen (15) nor more than
sixty (60) days from the date such Notice of Termination is given).
Notwithstanding anything to the contrary contained in this Section 3(v), if
within fifteen (15) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, then the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, or as set forth in Section 10; provided, however, that
the Date of Termination shall be extended by a notice of dispute only if such
notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence.
          4. Compensation Upon Termination or During Disability. Following a
Change in Control, you shall be entitled to the benefits described below upon
becoming Disabled, or upon termination of your employment, as the case may be,
provided that such period or termination occurs during the term of this
Agreement. The benefits to which you are entitled, subject to the terms and
conditions of this Agreement, are:
          (i) Upon becoming Disabled, you shall continue to receive your base
salary at the rate in effect at the commencement of any such period, together
with all compensation payable to you under the Corporation’s disability plan or
program or other similar plan during such period, until your employment is
terminated by the Corporation pursuant to Section 3(ii) hereof or by you.
Thereafter, or in the event your employment is terminated by reason of your
death, your benefits shall be determined under the Corporation’s retirement,
insurance and other compensation programs then in effect in accordance with the
terms of such programs.
          (ii) If your employment shall be terminated by the Corporation for
Cause or by you other than for Good Reason, the Corporation shall pay you your
full base salary, when due, through the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation plan of the Corporation at the
time such payments are due, and the Corporation shall have no further
obligations to you under this Agreement.
          (iii) If your employment by the Corporation shall be terminated by you
for Good Reason or by the Corporation other than for Cause (including Extended
Disability), then you shall be entitled to the benefits provided below:
     (a) the Corporation shall pay to you your full base salary, when due,
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, at the time specified in Section 4(iv), plus all other
amounts to which you are entitled under any compensation plan of the Corporation
at the time such payments are due;
     (b) in lieu of any further salary payments to you for periods subsequent to
the Date of Termination, the Corporation shall pay as severance pay to you, at
the time

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -6-   DATE

specified in Section 4(iv), a lump sum severance payment (together with the
payments provided in Sections 4(iii)(c) and (d) below, the “Severance Payments”)
equal to 200% of your annual salary as in effect as of the Date of Termination
or immediately prior to the Change in Control, whichever is greater and without
regard to whether you have been employed by the Corporation or any of its
subsidiaries for at least 12 consecutive months, and 200% of the average of the
annual bonuses awarded to you pursuant to the Corporation’s bonus plan(s) for
executive officers, or any successor bonus plan(s) thereto, with respect to the
three fiscal years preceding the Date of Termination; provided that if you shall
not have been continuously employed by the Corporation or any of its
subsidiaries for the preceding three full fiscal years, such average annual
bonuses shall be determined based on the aggregate of all bonuses paid to you
with respect to any of such three fiscal years and the actual period of your
employment through the end of the preceding fiscal year (stated in years,
including a fraction thereof); and provided further that if no bonuses shall
have been paid to you with respect to the preceding fiscal year, such bonuses
(for purposes of computing both the average annual bonuses and the aggregate
amount of Severance Payments) shall be the greater of (x) the bonus award to you
for such fiscal year, if any, theretofore approved by the Corporation’s Board of
Directors or a duly constituted committee thereof, (y) your target bonus for
such fiscal year, stated as a percentage of your base annual salary, theretofore
approved by the Corporation’s Board of Directors or a duly constituted committee
thereof, or (z) your current annual salary multiplied by the highest percentage
that your bonuses represented in relation to your base annual salary with
respect to either of the first two of the three preceding fiscal years.
     (c) the Corporation shall pay to you all legal fees and expenses incurred
by you as a result of such termination (including all such fees and expenses, if
any, incurred in contesting or disputing any such termination or in seeking to
obtain or enforce any right or benefit provided by this Agreement (as set forth
in Section 10 of this Agreement)); and
     (d) for a twenty-four (24) month period after such termination, the
Corporation shall arrange to provide you with life, disability, accident and
group health insurance benefits substantially similar to those that you were
receiving immediately prior to the Notice of Termination. Benefits otherwise
receivable by you pursuant to this Section 4(iii)(d) shall be reduced to the
extent comparable benefits are actually received by you during the twenty-four
(24) month period following your termination, and any such benefits actually
received by you shall be reported to the Corporation.
          (iv) The payments provided for in Section 4(iii)(a) shall commence not
later than the fifth day following the Date of Termination. The payments
provided for in Sections 4(iii)(b) shall be made on the date which is six months
plus two days following the Date of Termination together with interest
calculated from the Date of Termination through the payment

 



--------------------------------------------------------------------------------



 





EXECUTIVE   -7-   DATE

date at the rate provided in section 1274(d)(1)(C) of the Internal Revenue Code
of 1986, as amended (the “Code”).
          (v) You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise and,
except as provided in Section 4(iii)(d), the amount of any payment or benefit
provided for in this Section 4 shall not be reduced by any compensation earned
by you as the result of employment by another employer or self-employment, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Corporation, or otherwise.
          5. Successors, Binding Agreement.
          (i) The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. Failure of the Corporation to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle you to terminate your employment and
to receive compensation from the Corporation in the same amount and on the same
terms to which you would be entitled hereunder if you terminate your employment
for Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. Where the context requires,
“Corporation” shall mean the Corporation as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
          (ii) This Agreement shall inure to the benefit of and be enforceable
by you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.
          6. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Corporation shall be directed to the
attention of the Board with a copy to the Secretary of the Corporation, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -8-   DATE

          7. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Corporation under
Section 4 shall survive the expiration of the term of this Agreement. The
section headings contained in this Agreement are for convenience only, and shall
not affect the interpretation of this Agreement.
          8. Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          9. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
          10. Arbitration, Dispute Resolution.
          (i) Arbitration Procedure. Any disagreement, dispute, controversy or
claim arising out of or relating to this Agreement or the interpretation of this
Agreement or any arrangements relating to this Agreement or contemplated in this
Agreement or the breach, termination or invalidity thereof shall be settled by
arbitration in accordance with the Commercial Arbitration Rules (the
“Arbitration Rules”) of the American Arbitration Association (the “AAA”) (except
as otherwise provided in this Agreement) in Houston, Texas. The arbitral
tribunal shall consist of one arbitrator. In making any decision, the arbitrator
shall apply and follow the substantive law of Texas without reference to the
conflicts of law provisions thereof. The parties to the arbitration jointly
shall directly appoint such arbitrator within thirty (30) days of initiation of
arbitration. If the parties shall fail to appoint such arbitrator as provided
above, such arbitrator shall be appointed by the AAA as provided in the
Arbitration Rules. You and the Corporation agree that the arbitral award may be
enforced against the parties to the arbitration proceeding or their assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof. The Corporation shall pay all
fees and expenses of the Arbitrator regardless of the result and shall provide
all witnesses and

 



--------------------------------------------------------------------------------



 





EXECUTIVE   -9-   DATE

evidence reasonably required by you to present your case. The Corporation shall
pay to you all reasonable arbitration expenses and legal fees incurred by you as
a result of a termination of your employment in seeking to obtain or enforce any
right or benefit provided by this Agreement (whether or not you are successful
in obtaining or enforcing such right or benefit). Such payments shall be made
within five (5) days after the your request for payment accompanied with such
evidence of fees and expenses incurred as the Corporation reasonably may
require.
          (ii) Compensation During Dispute. Your compensation during any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or the interpretation of this Agreement shall be as follows:
     (a) If a purported termination by you for Good Reason occurs or is deemed
to occur following a Change in Control and during the term of this Agreement,
and such termination is disputed in accordance with Sections 3(v) and 10(i) of
this Agreement, the Corporation shall continue to pay you the full compensation
in effect when the notice giving rise to the dispute was given (including, but
not limited to, salary) and continue you as a participant in all compensation,
benefit and insurance plans in which you were participating when the notice
giving rise to the dispute was given, until the dispute is finally resolved in
accordance with Section 10(i). Amounts paid under this Section 10(ii)(a) are in
addition to all other amounts due under this Agreement and shall not be offset
against or reduce any other amounts due under this Agreement. You agree to
remain in the employ of the Corporation during the resolution of the dispute and
to continue to provide services unless your employment is terminated earlier by
death, upon becoming Disabled or retirement, or by action of the Corporation. If
the dispute is resolved by a determination that you did not have Good Reason,
this Agreement, in accordance with its terms, shall continue to apply to the
circumstances of the your employment by the Corporation and any termination
thereof.
     (b) If there is a termination by the Corporation followed by a dispute as
to whether you are entitled to the payments and other benefits provided under
this Agreement, then, during the period of that dispute the Corporation shall
pay you fifty percent (50%) of the amount specified in Sections 4(iii)(a) and
4(iii)(b) hereof (at the time specified in Section 4(v)), and the Corporation
shall provide you with the other benefits provided in Section 4(iii) of this
Agreement, if, but only if, you agree in writing that if the dispute is resolved
against you, you shall promptly refund to the Corporation all payments you
receive under Sections 4(iii)(a) and 4(iii)(b) of this Agreement plus interest
at the rate provided in Section 1274(d) of the Code, compounded quarterly. If
the dispute is resolved in your favor, promptly after resolution of the dispute
the Corporation shall pay you the sum that was withheld during the period of the
dispute plus interest at the rate provided in Section 1274(d) of the Code,
compounded quarterly.

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -10-   DATE

          11. Confidential Information and Non-Solicitation.
          (i) For a period of two (2) years after a termination of your
employment with the Corporation with respect to which you receive Severance
Payments under Section 4 of this Agreement, you shall not, except as may be
required by applicable law, disclose to others or use, whether directly or
indirectly, any Confidential Information regarding the Corporation.
“Confidential Information” shall mean information about the Corporation, its
subsidiaries and affiliates, and their respective clients and customers that is
not available to the general public and that was learned by you in the course of
your employment by the Corporation, including (without limitation) any patterns,
proprietary knowledge, trade secrets, data, formulae, information, and client
and customer lists and all papers, resumes, records (including computer records)
and the documents containing such Confidential Information. You acknowledge that
such Confidential Information is specialized, unique in nature and of great
value to the Corporation, and that such information gives the Corporation a
competitive advantage in conducting its business. Upon the termination of your
employment for any reason whatsoever, you shall promptly deliver to the
Corporation all documents, computer tapes and disks (and all copies thereof)
containing any Confidential Information.
          (ii) You recognize that you possess confidential information about
other employees of the Corporation relating to their education, experience,
skills, abilities, compensation and benefits, and interpersonal relationships
with customers of the Corporation. You recognizes that the information you
possess about these other employees is not generally known, is of substantial
value to the Corporation in developing its business and in securing and
retaining customers, and has been acquired by you because of your business
position with the Corporation. For a period of two (2) years after a termination
of your employment with the Corporation with respect to which you receive
Severance Payments under Section 4 of this Agreement, you shall not, directly or
indirectly, solicit, recruit or hire any employee of the Corporation for the
purpose of being employed by you or by any other person on whose behalf you are
acting as an agent, representative or employee and that you will not convey any
such confidential information or trade secrets about other employees of the
Corporation to any business, individual, partner, firm, corporation, or other
entity.
          (iii) You agree that the Corporation will or would suffer irreparable
injury if you were to violate any of the covenants set forth in this Section 11
and that the Corporation would by reason of such violation be entitled to
injunctive relief in a court of appropriate jurisdiction, and you further
consent and stipulate to the entry of such injunctive relief in such a court
prohibiting you from violating any of such covenants.
          (iv) If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -11-   DATE

may be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.
          12. Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein,
including the Prior Agreement, is hereby terminated and cancelled.
          13. No Rights of Employment. No provision of this Agreement shall
confer to any right upon you to continue employment with the Corporation or any
of its affiliates or subsidiaries.
          14. Section 409A. Notwithstanding any provision of this Agreement to
the contrary, the following provisions shall apply for purposes of complying
with Section 409A of the Code and applicable Treasury authorities
(“Section 409A”):
          (i) If Executive is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 14, any payments
or benefits payable or provided as a result of Executive’s termination of
employment that would otherwise be paid or provided within six months and one
day of such termination (other than death or Disability) shall instead be paid
or provided on the earlier of (i) the date that is six months and two days after
Executive’s termination, (ii) the date of Executive’s death, or (iii) the date
that otherwise complies with the requirements of Section 409A.
          (ii) If any provision of this Agreement would result in the imposition
of an applicable tax under Section 409A, Executive and the Corporation agree
that such provision will be reformed to avoid imposition of the applicable tax
in a manner that will result in the least adverse economic impact on Executive.
          If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Corporation the enclosed copy of this letter,
which shall then constitute our agreement on this subject.

         
 
  Sincerely,      
 
 
 
Chris Seaver    
 
  President & CEO, Hydril Company and    
 
  Hydril Company LP    

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -12-   DATE

Agreed to this                      day of
                                        , 200_

         
By:
       
 
 
 
EXECUTIVE    

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -13-   DATE

FORM OF AGREEMENT FOR CHRISTOPHER T. SEAVER
HYDRIL CHANGE IN CONTROL AGREEMENT
HYDRIL COMPANY
3300 North Sam Houston Parkway East
Houston, Texas 77032
[INSERT DATE]
Christopher T. Seaver
Hydril Company
3300 North Sam Houston Parkway East
Houston, Texas 77032
Dear Mr. Seaver:
          Hydril Company (the “Corporation”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In connection with this, the Corporation’s Board of
Directors (the “Board”) recognizes that, as is the case with many corporations,
the possibility of a change in control of the Corporation may exist and that
such possibility, and that such uncertainty and questions that it may raise
among management, could result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders.
          The Board previously had decided to reinforce and encourage the
continued attention and dedication of members of the Corporation’s management,
including yourself, to their assigned duties without distraction arising from
the possibility of a change in control of the Corporation and had entered into a
letter agreement with you dated January 15, 2002, as amended concerning certain
benefits to be paid to you upon severance from employment with the Corporation
following a change in control (the “Prior Agreement”).
          The Corporation has now determined to offer to enter into a new letter
agreement (the “Agreement”) with you which, among other things, will have a
longer term than the Prior Agreement.
          In order to induce you to remain in its employ, the Corporation and
Hydril Company LP, a wholly owned subsidiary of the Corporation, hereby agrees
that after this Agreement has been fully executed, you shall receive the
severance benefits set forth in this Agreement in the event your employment with
the Corporation is terminated under the circumstances described below subsequent
to a “Change in Control” (as defined in Section 2). If the Prior Agreement has
not expired of its own accord prior to the Effective Date (as defined

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -14-   DATE

below), this Agreement supersedes the Prior Agreement which, as of the Effective
Date, will no longer have any force or effect.
          15. Term of Agreement. This Agreement shall commence on [January ___,
2007] (the “Effective Date”) and shall continue in effect through the earlier of
(i) the second anniversary of the Effective Date or (ii) the end of the calendar
month in which your 65th birthday occurs. Except for purposes of Sections 2, 5
and 6 of this Agreement or where the context otherwise requires, henceforth in
this Agreement “Corporation” shall be deemed to also include subsidiaries of
Hydril Company.
          16. Change in Control. No benefits shall be payable hereunder unless
there has been a Change in Control. For purposes of this Agreement, a Change in
Control shall be conclusively deemed to have occurred if (and only if) any of
the following events shall have occurred: (a) after the date hereof any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other
than a person who is a director of the Corporation on the date hereof or any
person controlled by such a director, becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Corporation representing 35% or more of the combined voting power of the
Corporation’s then outstanding voting securities without prior approval of a
least two-thirds of the members of the Board of Directors of the Corporation in
office immediately prior to such person’s attaining such percentage interest;
(b) the Corporation is a party to a merger, consolidation, sale of assets or
other reorganization, or a proxy contest, as a consequence of which members of
the Board of Directors of the Corporation in office immediately prior to such
transaction or event thereafter constitute less than a majority of the members
of the board of directors or comparable governing body of the entity that is the
survivor of such transaction or event or, in the case of a sale of assets, the
entity that is the successor to the business of the Corporation; or (c) during
any period of two consecutive years, individuals who at the beginning of such
period constituted the Board of Directors of the Corporation (including for this
purpose any new member whose election or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
members then still in office who were members at the beginning of such period)
cease for any reason to constitute at least a majority of the Board of Directors
of the Corporation.
          17. Termination Following Change in Control.
          (i) General. If any of the events described in Section 2 constituting
a Change in Control shall have occurred, you shall be entitled to the benefits
provided in Section 4(iii) upon the subsequent termination of your employment
during the term of this Agreement if such termination is (a) by the Corporation
without Cause or (b) by you for Good Reason.
          (ii) Cause. Termination by the Corporation of your employment for
“Cause” shall mean termination (a) upon your willful and continued failure to
substantially perform your duties with the Corporation or any such actual or
anticipated failure after your issuance of a

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -15-   DATE

Notice of Termination (as defined in Section 3(iv)) for Good Reason (as defined
in Section 3(iii)), after a written demand for substantial performance is
delivered to you by the Board, which demand specifically identifies the manner
in which the Board believes that you have not substantially performed your
duties, (b) upon your willful participation in conduct which is demonstrably and
materially injurious to the Corporation, monetarily or otherwise, or (c) upon
there being substantial evidence that you are guilty of a crime classified as a
felony (or the equivalent thereof) under applicable law, or that you have been
convicted of such a crime. For purposes of this Section 3(ii), no act, or
failure to act, on your part shall be deemed “willful” unless done, or omitted
to be done, by you not in good faith. In addition, “Cause” shall exist if as a
result of your becoming “Disabled” (as that term is defined in
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”)), you shall have been absent from the full-time performance of your
duties with the Corporation for six (6) consecutive months, and within thirty
(30) days after written Notice of Termination is given you shall not have
returned to the full-time performance of your duties (hereinafter, “Extended
Disability”). Notwithstanding the foregoing, you shall not be deemed terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the Board’s good faith opinion
you were guilty of conduct set forth above in this Section 3(ii) and specifying
the particulars thereof in reasonable detail.
          (iii) Good Reason. You shall be entitled to terminate your employment
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without your express written consent, the occurrence after a Change in Control
of any of the following circumstances unless, in the case of subsections (a),
(e), (f) or (g), such circumstances are fully corrected prior to the Date of
Termination (as defined in Section 3(v)) specified in the Notice of Termination
(as defined in Section 3(iv)) given in respect thereof:
     (a) the assignment to you of any duties inconsistent with the position in
the Corporation or any subsidiary of the Corporation that you held immediately
prior to the Change in Control, or a significant adverse alteration in the
nature or status of your responsibilities or the conditions of your employment
from those in effect immediately prior to such Change in Control;
     (b) the reduction of your annual base salary as in effect on the date
hereof or as the same may be increased from time to time;
     (c) the relocation of the offices at which you are principally employed
immediately prior to the date of the Change in Control to a location more than
25 miles from such location or your relocation to anywhere other than such prior
office except for required travel on the Corporation’s business to an extent
substantially consistent with your present business travel obligations;

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -16-   DATE

     (d) failure to pay to you any portion of your current compensation or to
pay to you any portion of an installment of deferred compensation under any
deferred compensation program of the Corporation within seven (7) days of the
date such compensation is due;
     (e) failure to continue in effect any material compensation or benefit plan
in which you participate immediately prior to the Change in Control, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or failure to continue your
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of your participation relative to other participants, as existed at
the time of the Change in Control;
     (f) failure to obtain an agreement from any successor to assume and agree
to perform this Agreement, as contemplated in Section 5; or
     (g) any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3(iv)
hereof (and, if applicable, the requirements of Section 3(ii) hereof), which
purported termination shall not be effective for purposes of this Agreement.
Your right to terminate your employment pursuant to this Section 3(iii) shall
not be affected by your incapacity due to physical or mental illness. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.
          (iv) Notice of Termination. Any purported termination of your
employment by the Corporation or by you (other than termination due to death
which shall terminate your employment automatically) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 6. “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.
          (v) Date of Termination, Etc. “Date of Termination” shall mean (a) if
your employment is terminated due to your death, the date of your death; (b) if
your employment is terminated for Extended Disability thirty (30) days after
Notice of Termination is given (provided that you shall not have returned to the
full-time performance of your duties during such thirty (30)-day period), and
(c) if your employment is terminated pursuant to Section 3(ii) or Section 3(iii)
or for any other reason (other than death or due to being Disabled), the date
specified in the Notice of Termination (which, in the case of a termination for
Cause shall not be less than thirty (30) days from the date such Notice of
Termination is given, and in the case of a

 



--------------------------------------------------------------------------------



 





EXECUTIVE   -17-   DATE

termination for Good Reason shall not be less than fifteen (15) nor more than
sixty (60) days from the date such Notice of Termination is given).
Notwithstanding anything to the contrary contained in this Section 3(v), if
within fifteen (15) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, then the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, or as set forth in Section 10; provided, however, that
the Date of Termination shall be extended by a notice of dispute only if such
notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence.
          18. Compensation Upon Termination or During Disability. Following a
Change in Control, you shall be entitled to the benefits described below upon
becoming Disabled, or upon termination of your employment, as the case may be,
provided that such period or termination occurs during the term of this
Agreement. The benefits to which you are entitled, subject to the terms and
conditions of this Agreement, are:
          (i) Upon becoming Disabled, you shall continue to receive your base
salary at the rate in effect at the commencement of any such period, together
with all compensation payable to you under the Corporation’s disability plan or
program or other similar plan during such period, until your employment is
terminated by the Corporation pursuant to Section 3(ii) hereof or by you.
Thereafter, or in the event your employment is terminated by reason of your
death, your benefits shall be determined under the Corporation’s retirement,
insurance and other compensation programs then in effect in accordance with the
terms of such programs.
          (ii) If your employment shall be terminated by the Corporation for
Cause or by you other than for Good Reason, the Corporation shall pay you your
full base salary, when due, through the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation plan of the Corporation at the
time such payments are due, and the Corporation shall have no further
obligations to you under this Agreement.
          (iii) If your employment by the Corporation shall be terminated by you
for Good Reason or by the Corporation other than for Cause (including Extended
Disability), then you shall be entitled to the benefits provided below:
     (a) the Corporation shall pay to you your full base salary, when due,
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, at the time specified in Section 4(iv), plus all other
amounts to which you are entitled under any compensation plan of the Corporation
at the time such payments are due;
     (b) in lieu of any further salary payments to you for periods subsequent to
the Date of Termination, the Corporation shall pay as severance pay to you, at
the time

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -18-   DATE

specified in Section 4(iv), a lump sum severance payment (together with the
payments provided in Sections 4(iii)(c) and (d) below, the “Severance Payments”)
equal to 290% of your annual salary as in effect as of the Date of Termination
or immediately prior to the Change in Control, whichever is greater and without
regard to whether you have been employed by the Corporation or any of its
subsidiaries for at least 12 consecutive months, and 290% of the average of the
annual bonuses awarded to you pursuant to the Corporation’s bonus plan(s) for
executive officers, or any successor bonus plan(s) thereto, with respect to the
three fiscal years preceding the Date of Termination; provided that if you shall
not have been continuously employed by the Corporation or any of its
subsidiaries for the preceding three full fiscal years, such average annual
bonuses shall be determined based on the aggregate of all bonuses paid to you
with respect to any of such three fiscal years and the actual period of your
employment through the end of the preceding fiscal year (stated in years,
including a fraction thereof); and provided further that if no bonuses shall
have been paid to you with respect to the preceding fiscal year, such bonuses
(for purposes of computing both the average annual bonuses and the aggregate
amount of Severance Payments) shall be the greater of (x) the bonus award to you
for such fiscal year, if any, theretofore approved by the Corporation’s Board of
Directors or a duly constituted committee thereof, (y) your target bonus for
such fiscal year, stated as a percentage of your base annual salary, theretofore
approved by the Corporation’s Board of Directors or a duly constituted committee
thereof, or (z) your current annual salary multiplied by the highest percentage
that your bonuses represented in relation to your base annual salary with
respect to either of the first two of the three preceding fiscal years.
     (c) the Corporation shall pay to you all legal fees and expenses incurred
by you as a result of such termination (including all such fees and expenses, if
any, incurred in contesting or disputing any such termination or in seeking to
obtain or enforce any right or benefit provided by this Agreement (as set forth
in Section 10 of this Agreement)); and
     (d) for a thirty-five (35) month period after such termination, the
Corporation shall arrange to provide you with life, disability, accident and
group health insurance benefits substantially similar to those that you were
receiving immediately prior to the Notice of Termination. Benefits otherwise
receivable by you pursuant to this Section 4(iii)(d) shall be reduced to the
extent comparable benefits are actually received by you during the thirty-five
(35) month period following your termination, and any such benefits actually
received by you shall be reported to the Corporation.
          (iv) The payments provided for in Section 4(iii)(a) shall commence not
later than the fifth day following the Date of Termination. The payments
provided for in Sections 4(iii)(b) shall be made on the date which is six months
plus two days following the Date of Termination together with interest
calculated from the Date of Termination through the payment

 



--------------------------------------------------------------------------------



 





EXECUTIVE   -19-   DATE

date at the rate provided in section 1274(d)(1)(C) of the Internal Revenue Code
of 1986, as amended (the “Code”).
          (v) You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise and,
except as provided in Section 4(iii)(d), the amount of any payment or benefit
provided for in this Section 4 shall not be reduced by any compensation earned
by you as the result of employment by another employer or self-employment, by
retirement benefits, by offset against any amount claimed to be owed by you to
the Corporation, or otherwise.
          19. Successors, Binding Agreement.
          (i) The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. Failure of the Corporation to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle you to terminate your employment and
to receive compensation from the Corporation in the same amount and on the same
terms to which you would be entitled hereunder if you terminate your employment
for Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. Where the context requires,
“Corporation” shall mean the Corporation as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
          (ii) This Agreement shall inure to the benefit of and be enforceable
by you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.
          20. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Corporation shall be directed to the
attention of the Board with a copy to the Secretary of the Corporation, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -20-   DATE

          21. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Corporation under
Section 4 shall survive the expiration of the term of this Agreement. The
section headings contained in this Agreement are for convenience only, and shall
not affect the interpretation of this Agreement.
          22. Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          23. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
          24. Arbitration, Dispute Resolution.
          (i) Arbitration Procedure. Any disagreement, dispute, controversy or
claim arising out of or relating to this Agreement or the interpretation of this
Agreement or any arrangements relating to this Agreement or contemplated in this
Agreement or the breach, termination or invalidity thereof shall be settled by
arbitration in accordance with the Commercial Arbitration Rules (the
“Arbitration Rules”) of the American Arbitration Association (the “AAA”) (except
as otherwise provided in this Agreement) in Houston, Texas. The arbitral
tribunal shall consist of one arbitrator. In making any decision, the arbitrator
shall apply and follow the substantive law of Texas without reference to the
conflicts of law provisions thereof. The parties to the arbitration jointly
shall directly appoint such arbitrator within thirty (30) days of initiation of
arbitration. If the parties shall fail to appoint such arbitrator as provided
above, such arbitrator shall be appointed by the AAA as provided in the
Arbitration Rules. You and the Corporation agree that the arbitral award may be
enforced against the parties to the arbitration proceeding or their assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof. The Corporation shall pay all
fees and expenses of the Arbitrator regardless of the result and shall provide
all witnesses and

 



--------------------------------------------------------------------------------



 





EXECUTIVE   -21-   DATE

evidence reasonably required by you to present your case. The Corporation shall
pay to you all reasonable arbitration expenses and legal fees incurred by you as
a result of a termination of your employment in seeking to obtain or enforce any
right or benefit provided by this Agreement (whether or not you are successful
in obtaining or enforcing such right or benefit). Such payments shall be made
within five (5) days after the your request for payment accompanied with such
evidence of fees and expenses incurred as the Corporation reasonably may
require.
          (ii) Compensation During Dispute. Your compensation during any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or the interpretation of this Agreement shall be as follows:
     (a) If a purported termination by you for Good Reason occurs or is deemed
to occur following a Change in Control and during the term of this Agreement,
and such termination is disputed in accordance with Sections 3(v) and 10(i) of
this Agreement, the Corporation shall continue to pay you the full compensation
in effect when the notice giving rise to the dispute was given (including, but
not limited to, salary) and continue you as a participant in all compensation,
benefit and insurance plans in which you were participating when the notice
giving rise to the dispute was given, until the dispute is finally resolved in
accordance with Section 10(i). Amounts paid under this Section 10(ii)(a) are in
addition to all other amounts due under this Agreement and shall not be offset
against or reduce any other amounts due under this Agreement. You agree to
remain in the employ of the Corporation during the resolution of the dispute and
to continue to provide services unless your employment is terminated earlier by
death, upon becoming Disabled or retirement, or by action of the Corporation. If
the dispute is resolved by a determination that you did not have Good Reason,
this Agreement, in accordance with its terms, shall continue to apply to the
circumstances of the your employment by the Corporation and any termination
thereof.
     (b) If there is a termination by the Corporation followed by a dispute as
to whether you are entitled to the payments and other benefits provided under
this Agreement, then, during the period of that dispute the Corporation shall
pay you fifty percent (50%) of the amount specified in Sections 4(iii)(a) and
4(iii)(b) hereof (at the time specified in Section 4(v)), and the Corporation
shall provide you with the other benefits provided in Section 4(iii) of this
Agreement, if, but only if, you agree in writing that if the dispute is resolved
against you, you shall promptly refund to the Corporation all payments you
receive under Sections 4(iii)(a) and 4(iii)(b) of this Agreement plus interest
at the rate provided in Section 1274(d) of the Code, compounded quarterly. If
the dispute is resolved in your favor, promptly after resolution of the dispute
the Corporation shall pay you the sum that was withheld during the period of the
dispute plus interest at the rate provided in Section 1274(d) of the Code,
compounded quarterly.
          25. Confidential Information and Non-Solicitation.

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -22-   DATE

          (i) For a period of two (2) years after a termination of your
employment with the Corporation with respect to which you receive Severance
Payments under Section 4 of this Agreement, you shall not, except as may be
required by applicable law, disclose to others or use, whether directly or
indirectly, any Confidential Information regarding the Corporation.
“Confidential Information” shall mean information about the Corporation, its
subsidiaries and affiliates, and their respective clients and customers that is
not available to the general public and that was learned by you in the course of
your employment by the Corporation, including (without limitation) any patterns,
proprietary knowledge, trade secrets, data, formulae, information, and client
and customer lists and all papers, resumes, records (including computer records)
and the documents containing such Confidential Information. You acknowledge that
such Confidential Information is specialized, unique in nature and of great
value to the Corporation, and that such information gives the Corporation a
competitive advantage in conducting its business. Upon the termination of your
employment for any reason whatsoever, you shall promptly deliver to the
Corporation all documents, computer tapes and disks (and all copies thereof)
containing any Confidential Information.
          (ii) You recognize that you possess confidential information about
other employees of the Corporation relating to their education, experience,
skills, abilities, compensation and benefits, and interpersonal relationships
with customers of the Corporation. You recognizes that the information you
possess about these other employees is not generally known, is of substantial
value to the Corporation in developing its business and in securing and
retaining customers, and has been acquired by you because of your business
position with the Corporation. For a period of two (2) years after a termination
of your employment with the Corporation with respect to which you receive
Severance Payments under Section 4 of this Agreement, you shall not, directly or
indirectly, solicit, recruit or hire any employee of the Corporation for the
purpose of being employed by you or by any other person on whose behalf you are
acting as an agent, representative or employee and that you will not convey any
such confidential information or trade secrets about other employees of the
Corporation to any business, individual, partner, firm, corporation, or other
entity.
          (iii) You agree that the Corporation will or would suffer irreparable
injury if you were to violate any of the covenants set forth in this Section 11
and that the Corporation would by reason of such violation be entitled to
injunctive relief in a court of appropriate jurisdiction, and you further
consent and stipulate to the entry of such injunctive relief in such a court
prohibiting you from violating any of such covenants.
          (iv) If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -23-   DATE

          26. Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein,
including the Prior Agreement, is hereby terminated and cancelled.
          27. No Rights of Employment. No provision of this Agreement shall
confer to any right upon you to continue employment with the Corporation or any
of its affiliates or subsidiaries.
          28. Section 409A. Notwithstanding any provision of this Agreement to
the contrary, the following provisions shall apply for purposes of complying
with Section 409A of the Code and applicable Treasury authorities
(“Section 409A”):
          (i) If Executive is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 14, any payments
or benefits payable or provided as a result of Executive’s termination of
employment that would otherwise be paid or provided within six months and one
day of such termination (other than death or Disability) shall instead be paid
or provided on the earlier of (i) the date that is six months and two days after
Executive’s termination, (ii) the date of Executive’s death, or (iii) the date
that otherwise complies with the requirements of Section 409A.
          (ii) If any provision of this Agreement would result in the imposition
of an applicable tax under Section 409A, Executive and the Corporation agree
that such provision will be reformed to avoid imposition of the applicable tax
in a manner that will result in the least adverse economic impact on Executive.

 



--------------------------------------------------------------------------------



 



EXECUTIVE   -24-   DATE

          If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Corporation the enclosed copy of this letter,
which shall then constitute our agreement on this subject.

         
 
  Sincerely,      
 
 
 
Name:    
 
  Title: [With each of Hydril Company and    
 
  Hydril Company LP]    

Agreed to this                      day of
                                        , 200_

         
By:
       
 
 
 
Christopher T. Seaver    

 